DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 11 and 16 have been canceled.
Claims 1-10, 12-15, and 17-27 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7, 13-15, 17, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected because it recites the limitation “template of normal vasculature”.  The term “normal vasculature” in claim is a relative term which renders the claim indefinite. The term “normal vasculature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear whether normal vasculature is just healthy vasculature or whether normal vasculature is defined as something else.  The instant specification, Paragraph 0056, only mentions that “the human anatomy database 204 is structured as a 3-D template of a statistically averaged body with "normal" vasculature”.  It is unclear what makes up that statistically averaged body, and what defines it to have normal vasculature.  For examination purposes, the examiner assumes that any human anatomy database that does not explicitly define itself as a diseased database, would read on containing normal vasculature.
Claims 2-7 are rejected because they inherit deficiencies by nature of its/their dependency on claim 1. 
Claim 13 is rejected because it recites the limitation “the second coordinates”, the second coordinates lack antecedent basis.  It is also unclear what the second coordinates are, since the claim does not define the second coordinates.  For examination purposes, the examiner assumes the second coordinates are coordinates of the ultrasound transducer.
Claims 14, 15, 17, and 26 are rejected because they inherit deficiencies by nature of its/their dependency on claim 13. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 13, 15, 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0059249 to Verard et al. “Verard”, in view of U.S. Patent Application Publication No. 2013/0053681 to Endo et al. “Endo”.

Regarding claim 1, Verard discloses a computer-implemented method (“method for image guiding an instrument to an optimized site”, Paragraph 0029; method or procedure for navigating the catheter includes activating various computers within the system, Paragraph 0110) comprising:
determining an optimal position for placement of an ultrasound scanner on a patient's body (“estimated initial site location 268”, Paragraph 0133), in response to at least a camera image (The navigation system 10 creates a translation map between all points in the radiological image generated from the imaging device 12 and the corresponding points in the patient's anatomy in patient space”, Paragraph 0078; wherein imaging device 12 can be an x-ray device with a CCD video camera, Paragraph 0058), a database of human anatomy that includes a 3D template of normal vasculature (“multi-patient database storage or atlas”, wherein the atlas is an “atlas template”, Paragraph 0132; the atlas can be a 3-D volume, Paragraph 0097; that includes the coronary sinus, Paragraph 0112, which would read on normal vasculature), an exam procedure (“fluoro-enhanced implant procedure”, Paragraph 0095; “lead placement procedure”, 0132; can also be applied to angioplasty, ablation, stenting, Paragraph 0092), and patient information (“patient information”, Paragraph 0132),
wherein the camera image includes the patient's body and a plurality of fiducials distinct from the patient's body that mark a space containing the patient's body (“the landmarks or fiducial points 60 are identifiable on the images and identifiable and accessible on the patient 14”, Paragraph 0081), wherein the fiducials are fixed relative to the space containing the patient's body (“fiducial markers 60 also positioned on the patient’s body”, Paragraph 0074; “landmarks 60 can be artificial landmarks that are positioned on the patient”, Paragraph 0081; landmarks can be external or internal fiducial markers placed on the heart, Paragraph 0115), 
wherein determining the optimal position includes:
establishing in a computer memory (“Programs executed by the control system”, Paragraph 0022), by operation of a processor (“control system, embodied as a computer”, Paragraph 0022; “the controller or work station 34 provides navigation and road map information to direct the catheter 52”, Paragraph 0097), a 3-D model of the patient's body with reference to the fiducials based on the camera image (“Once the multiple landmarks or reference points are identified in the heart, a 3-D heart model or atlas heart model is superimposed over the fluoroscopic images or modeled as a 3-D volume view by registering or translating the 3-D heart model in relation to the landmarks collected at block 148”, Paragraph 0097; “To assist in this navigation of the catheter 52, atlas, template and additional information, via block 208 may be provided. The atlas information may include registering a three-dimensional atlas heart model, as shown in FIG. 12, similar to the way discussed in FIG. 6, to assist in navigating the catheter 52 to the coronary sinus. Templates may also be superimposed over the images 198 and 202 or over the three-dimensional heart model to provide a map for steering and guiding the catheter 52”, Paragraph 0112), wherein the 3-D model of the patient's body is established by computer image analysis of the camera image with reference to the fiducials in the camera image (“The process of collecting the landmarks can be a manual or automatic process by identifying the physical landmarks within the fluoroscopic image, based upon the received data from block 146”, Paragraph 0112);
mapping a template starting position from the 3-D template to a modeled starting position on the 3-D model of the patient's body (“Once the multiple landmarks or reference points are identified in the heart, a 3-D heart model or atlas heart model is superimposed over the fluoroscopic images or modeled as a 3-D volume view by registering or translating the 3-D heart model in relation to the landmarks collected at block 148”, Paragraph 0097; “To assist in this navigation of the catheter 52, atlas, template and additional information, via block 208 may be provided. The atlas information may include registering a three-dimensional atlas heart model, as shown in FIG. 12, similar to the way discussed in FIG. 6, to assist in navigating the catheter 52 to the coronary sinus. Templates may also be superimposed over the images 198 and 202 or over the three-dimensional heart model to provide a map for steering and guiding the catheter 52”, Paragraph 0112), and 
determining first coordinates (determining the estimated initial site location, Paragraph 0133), using the 3-D model of the patient's body, of the modeled starting position with reference to the fiducials (as discussed above, the start position is determined from the guiding points on the roadmap that is generated from templates superimposed over images, Paragraph 0112 obtained by the imaging device, Paragraph 0111, that form a 3D model, Paragraph 0101, 0112, wherein the images include the fiducial markers, Paragraph 0081); 
obtaining an ultrasound image of a vascular structure within the patient's body with the ultrasound scanner positioned at the optimal position (“Once in the coronary sinus…images of the coronary sinus can be acquired”, Paragraph 0133; wherein the images are ultrasound images, Paragraph 0130; wherein the procedure is visualized in real-time ultrasound imaging all the way to the optimal site, Paragraphs 0133, 0134); 
establishing in the computer memory an update of the 3-D model of the patient's body that establishes a path of the vascular structure based on the ultrasound image and the position of the ultrasound scanner (also during the current procedure, information is stored to update and improve the atlas template, Paragraph 0132, wherein the information includes images of the coronary sinus, Paragraph 0133, obtained by ultrasound at the optimal site, Paragraph 0134); and 
determining a next optimal position for placement of the ultrasound scanner based on the path of the vascular structure (“As the catheter 52 reaches a particular suggested guide point, the system 10 can then prompt the surgeon to then go to the next guide point”, Paragraph 0112; wherein the road map is a revised or updated roadmap, Paragraph 0133; “Once the branch 274 has been selected, via navigation system 10, an optimal site for the lead is selected at block 276 identified by estimated target or site 278”, Paragraph 0134; wherein the roadmap and would read on a path of the vascular structure).  
However, Verard does not explicitly disclose the position for placement of the ultrasound scanner is on the patient’s body determining second coordinates of the ultrasound scanner in the space containing the patient's body; confirming, based on a comparison of the first coordinates and the second coordinates, that the ultrasound scanner is located at the optimal position on the patient's body; Endo teaches the position for placement of the ultrasound scanner is on the patient’s body (See Fig. 6, ultrasonic probe 611 on the surface of the body 601).
Endo teaches a similar method of confirming that the ultrasound scanner is at a position on the patient's body that corresponds to the first coordinates of the modeled starting position, wherein confirming that the ultrasound scanner is at the position on the patient's body (Paragraph 0074, specifically in regards to moving the ultrasonic probe to a specified body surface point 905, determining a distance between the ultrasonic probe 611 and the body surface point 905, and if the distance is equal to or smaller than a predetermined threshold, then allowing the procedure to move to the next step; wherein the specified body surface point would read on the first coordinates of the modeled position, since the body surface point 905 is generated from a calculated shape data/model, see Paragraph 0041, 0042) includes determining second coordinates of the ultrasound scanner in the space containing the patient's body (the location of the ultrasonic probe 611 is obtained from the position and orientation measuring apparatus in the sensor coordinate system 620, Paragraph 0046, which as seen in Figs. 6, is in the space containing the patient’s body) and comparing the first coordinates to the second coordinates (determining the distance between the ultrasonic probe position and the body surface point 905 position, wherein the ultrasound probe location and the body surface point 905 are determined in a coordinate system, and would read on first and second coordinates, See Paragraphs 0028 for ultrasound probe location and Paragraphs 0053-55 for body surface point 905 position; wherein the distance between the ultrasonic probe 611 position is compared to a threshold, and if the distance is smaller than a predetermined threshold, which infers that the position or coordinates of the ultrasound probe and body surface point matches or nearly matches, then a change in display occurs to start the rotation guidance, otherwise if the distance between the ultrasonic probe and body surface point 905 are greater than a threshold, there is no change in display and ultrasound positioning guidance continues Paragraph 0074; this is the same as what is described in the Specification of the instant application, See Paragraph 0069, wherein coordinates of a starting position on the model are determined, which is interpreted as a target position, and coordinates of an ultrasound scanner are obtained, and calculating a distance from the coordinates of the ultrasound scanner to the coordinates of the target position, and continuously outputting a signal based on the calculated distance).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Verard’s method wherein the position for placement of the ultrasound scanner is on the patient’s body; determining second coordinates of the ultrasound scanner in the space containing the patient's body; and confirming, based on a comparison of the first coordinates and the second coordinates, that the ultrasound scanner is located at the optimal position on the patient's body, as taught by Endo, in order to non-invasively obtain ultrasound images of the target inside a subject by providing a system and method that displays a position on a body surface based on the position of the target within the body, to allow the user to confirm where the ultrasonic probe needs to be move (Endo, Paragraph 0091) to improve operation efficiency in a medical site, decrease a burden to patient, and to be able to realize reduction in cost (Endo, Paragraph 0005).
  
Regarding claim 3, the modifications of Verard and Endo disclose all the features of claim 1 above, including the location of the ultrasound scanner being determined in reference to the fiducials.  
Verard further discloses wherein guiding the ultrasound scanner comprises displaying at a display an image of the patient's body and on the image of the patient's body a first icon marking the coordinates of the ultrasound scanner with reference to the fiducials and a second icon marking the optimal position for the ultrasound scanner.  
Verard discloses providing various guide points within the template that identify on the display where the catheter should be navigated (Paragraph 0112).  As the catheter reaches a particular suggested guide point, the system can then prompt the surgeon to then go to the next guide point, thereby providing a roadmap to the surgeon through the coronary sinus region (Paragraph 0112).  The guide point would read on a second icon marking the optimal position.  Further, as shown in Figs. 7 and 8, the road map may be displayed on an image of a portion of a patient’s body.  Also in Figs 7 and 8, an icon (Ref. 157 in Fig. 7, and Ref. 166 in Fig. 8) represents the position and location of the catheter (Paragraph 0105, 0107).  The guiding of the catheter would read on the guiding of an ultrasound scanner, since the catheter can also include an ultrasound imaging modality (Paragraph 0130), and the icon representing the location of the catheter would also read on a first icon marking the coordinates of the ultrasound scanner.

Regarding claim 13, Verard discloses a computer-implemented method (“method for image guiding an instrument to an optimized site”, Paragraph 0029; method or procedure for navigating the catheter includes activating various computers within the system, Paragraph 0110) comprising:
obtaining a camera image (“charge coupled device (CCD) video camera that converts the visible light into digital images”, Paragraph 0058; acquire anatomic image in image acquisition block 200 using imaging device 12, Paragraphs 0111-0112) of a space containing a patient's body and a plurality of fiducials (“the landmarks or fiducial points 60 are identifiable on the images and identifiable and accessible on the patient 14”, Paragraph 0081) that mark the space (“fiducial markers 60 also positioned on the patient’s body”, Paragraph 0074; “landmarks 60 can be artificial landmarks that are positioned on the patient”, Paragraph 0081; the landmarks or fiducial points 60 identifiable on the images of the space containing a patient’s body is interpreted as the fiducials marking the space)
calculating, based on the camera image, a 3-D model of the patient's body with reference to the fiducials (“Once the multiple landmarks or reference points are identified in the heart, a 3-D heart model or atlas heart model is superimposed over the fluoroscopic images or modeled as a 3-D volume view by registering or translating the 3-D heart model in relation to the landmarks collected at block 148”, Paragraph 0097; “To assist in this navigation of the catheter 52, atlas, template and additional information, via block 208 may be provided. The atlas information may include registering a three-dimensional atlas heart model, as shown in FIG. 12, similar to the way discussed in FIG. 6, to assist in navigating the catheter 52 to the coronary sinus. Templates may also be superimposed over the images 198 and 202 or over the three-dimensional heart model to provide a map for steering and guiding the catheter 52”, Paragraph 0112);
establishing a path of a modeled vascular structure (“providing various guide points” that act as “roadmap to the surgeon through the coronary sinus region”, Paragraph 0112) within the 3-D model of the patient’s body (guide points are on the 3-D model, Paragraph 0112), based on a 3-D template of human anatomy (templates may also be superimposed over the images or over the three-dimensional heart model”, Paragraph 0112);
obtaining, from an ultrasound scanner, an ultrasound image of an actual vascular structure within the patient's body (Once in the coronary sinus…Images of the coronary sinus can be acquired”, Paragraph 0133; wherein the images can be acquired from an ultrasound imaging modality in the catheter, Paragraph 0130);
determining coordinates, within the 3-D model, of a next optimal position for the ultrasound scanner, based on the updated path of the modeled vascular structure body (“As the catheter 52 reaches a particular suggested guide point, the system 10 can then prompt the surgeon to then go to the next guide point”, Paragraph 0112; wherein the road map is a revised or updated roadmap, Paragraph 0133; “Once the branch 274 has been selected, via navigation system 10, an optimal site for the lead is selected at block 276 identified by estimated target or site 278”, Paragraph 0134) and a vascular exam procedure to be performed (“fluoro-enhanced implant procedure”, Paragraph 0095; “lead placement procedure”, 0132; can also be applied to angioplasty, ablation, stenting, Paragraph 0092); and
determining an optimal position of the ultrasound scanner on the patient's body by:
establishing in a computer memory (“Programs executed by the control system”, Paragraph 0022), by operation of a processor (“control system, embodied as a computer”, Paragraph 0022; “the controller or work station 34 provides navigation and road map information to direct the catheter 52”, Paragraph 0097), a 3-D model of the patient's body with reference to the fiducials based on the camera image (“Once the multiple landmarks or reference points are identified in the heart, a 3-D heart model or atlas heart model is superimposed over the fluoroscopic images or modeled as a 3-D volume view by registering or translating the 3-D heart model in relation to the landmarks collected at block 148”, Paragraph 0097; “To assist in this navigation of the catheter 52, atlas, template and additional information, via block 208 may be provided. The atlas information may include registering a three-dimensional atlas heart model, as shown in FIG. 12, similar to the way discussed in FIG. 6, to assist in navigating the catheter 52 to the coronary sinus. Templates may also be superimposed over the images 198 and 202 or over the three-dimensional heart model to provide a map for steering and guiding the catheter 52”, Paragraph 0112), wherein the 3-D model of the patient's body is established by computer image analysis of the camera image with reference to the fiducials in the camera image (“The process of collecting the landmarks can be a manual or automatic process by identifying the physical landmarks within the fluoroscopic image, based upon the received data from block 146”, Paragraph 0112);
mapping a template starting position from the 3-D template to a modeled starting position on the 3-D model of the patient's body (“Once the multiple landmarks or reference points are identified in the heart, a 3-D heart model or atlas heart model is superimposed over the fluoroscopic images or modeled as a 3-D volume view by registering or translating the 3-D heart model in relation to the landmarks collected at block 148”, Paragraph 0097; “To assist in this navigation of the catheter 52, atlas, template and additional information, via block 208 may be provided. The atlas information may include registering a three-dimensional atlas heart model, as shown in FIG. 12, similar to the way discussed in FIG. 6, to assist in navigating the catheter 52 to the coronary sinus. Templates may also be superimposed over the images 198 and 202 or over the three-dimensional heart model to provide a map for steering and guiding the catheter 52”, Paragraph 0112), 
determining first coordinates (determining the estimated initial site location, Paragraph 0133), using the 3-D model of the patient's body, of the modeled starting position with reference to the fiducials (as discussed above, the start position is determined from the guiding points on the roadmap that is generated from templates superimposed over images, Paragraph 0112 obtained by the imaging device, Paragraph 0111, that form a 3D model, Paragraph 0101, 0112, wherein the images include the fiducial markers, Paragraph 0081); 
establishing an updated path of the modeled vascular structure (Images of the coronary sinus can be acquired to create a new road map to create a revised or updated road map, Paragraph 0133) within the 3-D model (guide points/roadmap are provided within the template, which is superimposed onto the 3D heart model, Paragraph 0112; “images can be 3D”, Paragraph 0133), based on the ultrasound image (wherein the images are ultrasound images, Paragraph 0130), the 3-D template of human anatomy (guide points/roadmap are provided within the template, which is superimposed onto the 3D heart model, Paragraph 0112), and the coordinates of the ultrasound scanner within the space containing the patient's body (Based on the multiple maps, the physician can identify the coronary sinus osteum, and once the catheter with ultrasound imaging capabilities is in the coronary sinus, images of the coronary sinus can be acquired to create a new road map, Paragraph 0133;  it is inherent that the updated path is based on the position, that is broadly interpreted as coordinates, of the catheter with ultrasound imaging capabilities, since to generate the updated path or roadmap, the catheter has to be in the location of the coronary sinus);
determining coordinates, within the 3-D model, of a next optimal position for the ultrasound scanner, based on the updated path of the modeled vascular structure body (“As the catheter 52 reaches a particular suggested guide point, the system 10 can then prompt the surgeon to then go to the next guide point”, Paragraph 0112; wherein the road map is a revised or updated roadmap, Paragraph 0133; “Once the branch 274 has been selected, via navigation system 10, an optimal site for the lead is selected at block 276 identified by estimated target or site 278”, Paragraph 0134) and a vascular exam procedure to be performed (“fluoro-enhanced implant procedure”, Paragraph 0095; “lead placement procedure”, 0132; can also be applied to angioplasty, ablation, stenting, Paragraph 0092); and
guiding the ultrasound scanner to the coordinates of the next optimal position (“the catheter is pushed and visualized…to the end placement site”, Paragraph 0133).
However, Verard does not disclose the position for placement of the ultrasound scanner is on the patient’s body, 
confirming, based on a comparison of the first coordinates and the second coordinates, that the ultrasound scanner is located at the optimal position on the patient's body. and 
guiding the ultrasound scanner from the optimal position to the coordinates of the next optimal position on the patient's body.
Endo teaches the position for placement of the ultrasound scanner is on the patient’s body (See Fig. 6, ultrasonic probe 611 on the surface of the body 601).
Endo teaches a similar method of confirming that the ultrasound scanner is at a position on the patient's body that corresponds to the first coordinates of the modeled starting position, wherein confirming that the ultrasound scanner is at the position on the patient's body (Paragraph 0074, specifically in regards to moving the ultrasonic probe to a specified body surface point 905, determining a distance between the ultrasonic probe 611 and the body surface point 905, and if the distance is equal to or smaller than a predetermined threshold, then allowing the procedure to move to the next step; wherein the specified body surface point would read on the first coordinates of the modeled position, since the body surface point 905 is generated from a calculated shape data/model, see Paragraph 0041, 0042) includes determining second coordinates of the ultrasound scanner in the space containing the patient's body (the location of the ultrasonic probe 611 is obtained from the position and orientation measuring apparatus in the sensor coordinate system 620, Paragraph 0046, which as seen in Figs. 6, is in the space containing the patient’s body) and comparing the first coordinates to the second coordinates (determining the distance between the ultrasonic probe position and the body surface point 905 position, wherein the ultrasound probe location and the body surface point 905 are determined in a coordinate system, and would read on first and second coordinates, See Paragraphs 0028 for ultrasound probe location and Paragraphs 0053-55 for body surface point 905 position; wherein the distance between the ultrasonic probe 611 position is compared to a threshold, and if the distance is smaller than a predetermined threshold, which infers that the position or coordinates of the ultrasound probe and body surface point matches or nearly matches, then a change in display occurs to start the rotation guidance, otherwise if the distance between the ultrasonic probe and body surface point 905 are greater than a threshold, there is no change in display and ultrasound positioning guidance continues Paragraph 0074; this is similar to what is described in the Specification of the instant application, See Paragraph 0069, wherein coordinates of a starting position on the model are determined, which is interpreted as a target position, and coordinates of an ultrasound scanner are obtained, and calculating a distance from the coordinates of the ultrasound scanner to the coordinates of the target position, and continuously outputting a signal based on the calculated distance).  
Endo further teaches guiding the ultrasound scanner from the optimal position to the coordinates of the next optimal position on the patient's body (Endo teaches that if there is a plurality of target points, see Paragraph 0061, the target point selection unit selects the additional  targets, and the body-surface point position identifying unit 112 identifies the body-surface points corresponding to the additional targets and decides the direction in which the ultrasonic probe 611 is to be moved along the body surface based on the selected body-surface point, Paragraph 0061; the guidance, i.e. continuously looping steps S3060-S3110 of Fig. 3 or steps S5060-S5120 of Fig. 5, is updated until the probe has reached the next optimal body-surface-point, See Paragraphs 0050, 0063).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Verard’s method wherein the position for placement of the ultrasound scanner is on the patient’s body; confirming that the ultrasound scanner is at a position on the patient's body that corresponds to the first coordinates of the modeled starting position, wherein confirming that the ultrasound scanner is at the position on the patient's body includes determining second coordinates of the ultrasound scanner in the space containing the patient's body and comparing the first coordinates to the second coordinates; and guiding the ultrasound scanner from the optimal position to the coordinates of the next optimal position on the patient's body, as taught by Endo, in order to non-invasively obtain ultrasound images of the target inside a subject by providing a system and method that displays a position on a body surface based on the position of the target within the body, to allow the user to confirm where the ultrasonic probe needs to be move (Endo, Paragraph 0091) to improve operation efficiency in a medical site, decrease a burden to patient, and to be able to realize reduction in cost (Endo, Paragraph 0005).

Regarding claim 15, the modifications of Verard and Endo disclose all the features of claim 13 above.
Verard further discloses displaying at a visual display that is operatively coupled in communication with the processor the map of the patient’s body, a first icon for the coordinates of the ultrasound scanner within the 3-D model and a second icon for the coordinates of the next optimal position.
Verard discloses providing various guide points within the template that identify on the display where the catheter should be navigated (Paragraph 0112), wherein the display is coupled to the work station or computer (See Fig. 1, relationship between work station 34 and display 36).  As the catheter reaches a particular suggested guide point, the system can then prompt the surgeon to then go to the next guide point, thereby providing a roadmap to the surgeon through the coronary sinus region (Paragraph 0112).  The template containing the guide points superimposed on a 3D model that is based on acquired medical images, or a 3D atlas, or both (Paragraph 0112), which would read on the map of the patient’s body.  Each guide point would read on a second icon marking the optimal position.  Further, as shown in Figs. 7 and 8, the road map may be displayed on an image of a portion of a patient’s body.  Also in Figs 7 and 8, an icon (Ref. 157 in Fig. 7, and Ref. 166 in Fig. 8) represents the position and location of the catheter (Paragraph 0105, 0107).  The guiding of the catheter would read on the guiding of an ultrasound scanner, since the catheter can also include an ultrasound imaging modality (Paragraph 0130), and the icon representing the location of the catheter would also read on a first icon marking the coordinates of the ultrasound scanner.  

Regarding claim 18, Verard discloses an apparatus (“image-guided catheter navigation system 10”, Paragraph 0056) comprising:  
a camera (“charge coupled device (CCD) video camera that converts the visible light into digital images”, Paragraph 0058);
an ultrasound scanner (catheter with a 3D ultrasound imaging modality; Paragraph 0130); and 
a memory storing computer executable instructions and at least one processor, coupled to the memory (“control system embodied as a computer”, Paragraph 0022, with programs executed by the control system, Paragraph 0022; such as work station 34; it is inherent that the programs embodying the executable instructions are stored in memory on the computer work station, with a processor coupled to the memory) configured according to the computer executable instructions to facilitate a method comprising: 
obtaining from the camera a camera image (“charge coupled device (CCD) video camera that converts the visible light into digital images”, Paragraph 0058; acquire anatomic image in image acquisition block 200 using imaging device 12, Paragraphs 0111-0112) of a space containing a patient's body and a plurality of fiducials (“the landmarks or fiducial points 60 are identifiable on the images and identifiable and accessible on the patient 14”, Paragraph 0081) that mark the space (“fiducial markers 60 also positioned on the patient’s body”, Paragraph 0074; “landmarks 60 can be artificial landmarks that are positioned on the patient”, Paragraph 0081; the landmarks or fiducial points 60 identifiable on the images of the space containing a patient’s body is interpreted as the fiducials marking the space);
calculating, based on computer image analysis of the camera image, a 3-D model of the patient's body with reference to the fiducials (“Once the multiple landmarks or reference points are identified in the heart, a 3-D heart model or atlas heart model is superimposed over the fluoroscopic images or modeled as a 3-D volume view by registering or translating the 3-D heart model in relation to the landmarks collected at block 148”, Paragraph 0097; “To assist in this navigation of the catheter 52, atlas, template and additional information, via block 208 may be provided. The atlas information may include registering a three-dimensional atlas heart model, as shown in FIG. 12, similar to the way discussed in FIG. 6, to assist in navigating the catheter 52 to the coronary sinus. Templates may also be superimposed over the images 198 and 202 or over the three-dimensional heart model to provide a map for steering and guiding the catheter 52”, Paragraph 0112); 
establishing a path of a modeled vascular structure (“providing various guide points” that act as “roadmap to the surgeon through the coronary sinus region”, Paragraph 0112), based on a 3-D template of human anatomy, within the 3-D model of the patient's body (templates may also be superimposed over the images or over the three-dimensional heart model”, Paragraph 0112); 
establishing, based on a vascular exam to be performed and on the 3-D model of the patient's body, and with reference to the path of the modeled vascular structure, a modeled starting position for placing an ultrasound scanner on the patient's body, 
wherein the modeled starting position is established by mapping a template starting position from the 3-D template to the modeled starting position on the 3-D model of the patient's body, and determining first coordinates, using the 3-D model of the patient's body, of the modeled starting position with reference to the fiducials; 
establishing, based on a vascular exam to be performed (“fluoro-enhanced implant procedure”, Paragraph 0095; “lead placement procedure”, 0132; can also be applied to angioplasty, ablation, stenting, Paragraph 0092) and with reference to the path of the modeled vascular structure, a modeled starting position on the 3-D model (Based on the multiple maps, the physician can identify the coronary sinus osteum and cannulate the coronary sinus; Paragraph 0133, 3D heart model, Paragraph 0097), wherein the modeled starting position is established by mapping a template starting position from the 3-D template to the modeled starting position on the 3-D model of the patient's body (“Once the multiple landmarks or reference points are identified in the heart, a 3-D heart model or atlas heart model is superimposed over the fluoroscopic images or modeled as a 3-D volume view by registering or translating the 3-D heart model in relation to the landmarks collected at block 148”, Paragraph 0097; “To assist in this navigation of the catheter 52, atlas, template and additional information, via block 208 may be provided. The atlas information may include registering a three-dimensional atlas heart model, as shown in FIG. 12, similar to the way discussed in FIG. 6, to assist in navigating the catheter 52 to the coronary sinus. Templates may also be superimposed over the images 198 and 202 or over the three-dimensional heart model to provide a map for steering and guiding the catheter 52”, Paragraph 0112), and determining first coordinates (determining the estimated initial site location, Paragraph 0133), using the 3-D model of the patient's body, of the modeled starting position with reference to the fiducials (as discussed above, the start position is determined from the guiding points on the roadmap that is generated from templates superimposed over images, Paragraph 0112 obtained by the imaging device, Paragraph 0111, that form a 3D model, Paragraph 0101, 0112, wherein the images include the fiducial markers, Paragraph 0081); 
guiding the ultrasound scanner to the coordinates of the modeled starting position (based on the multiple maps, the physician can identify the coronary sinus osteum, wherein the catheter is guided to an estimated initial site location, Paragraph 0133; “catheter includes an internal ultrasound transducer…dynamic 3D ultrasound imaging modality”, Paragraph 0130;
obtaining from the ultrasound scanner an ultrasound image of an actual vascular structure in the patient's body (“Once in the coronary sinus…images of the coronary sinus can be acquired”, Paragraph 0133; wherein the images are ultrasound images, Paragraph 0130); 
establishing an updated path of the modeled vascular structure, based on the ultrasound image of the actual vascular structure (Images of the coronary sinus can be acquired to create a new road map to create a revised or updated road map, Paragraph 0133);
determining a next optimal position for the ultrasound scanner, based on the updated path of the modeled vascular structure (“As the catheter 52 reaches a particular suggested guide point, the system 10 can then prompt the surgeon to then go to the next guide point”, Paragraph 0112; wherein the road map is a revised or updated roadmap, Paragraph 0133; “Once the branch 274 has been selected, via navigation system 10, an optimal site for the lead is selected at block 276 identified by estimated target or site 278”, Paragraph 0134).  
However, Verard does not disclose the movement of the ultrasound scanner is on the patient’s body;
determining second coordinates of the ultrasound scanner in the space containing the patient's body; 
guiding the ultrasound scanner to a position on the patient's body corresponding to the coordinates of the template starting position, wherein guiding the ultrasound scanner includes comparing the second coordinates to the first coordinates; 
updating the 3-D model of the patient's body according to the updated path of the modeled vascular structure; 
determining coordinates of a next optimal position on the patient's body for the ultrasound scanner, based on the updated 3-D model of the patient's body and path of the modeled vascular structure; and 
guiding the ultrasound scanner to the next optimal position on the patient's body.  
Endo teaches the position for placement of the ultrasound scanner is on the patient’s body (See Fig. 6, ultrasonic probe 611 on the surface of the body 601).
determining second coordinates of the ultrasound scanner in the space containing the patient's body (the location of the ultrasonic probe 611 is obtained from the position and orientation measuring apparatus in the sensor coordinate system 620, Paragraph 0046, which as seen in Figs. 6, is in the space containing the patient’s body);
guiding the ultrasound scanner to a position on the patient's body corresponding to the coordinates of the template starting position (moving the ultrasonic probed to a specified body surface point 905, Paragraph 0074, wherein the body surface point reads on a template starting position since the body surface point 905 is generated from a calculated shape data/model, see Paragraph 0041, 0042), wherein guiding the ultrasound scanner includes comparing the second coordinates to the first coordinates (determining the distance between the ultrasonic probe position and the body surface point 905 position, wherein the ultrasound probe location and the body surface point 905 are determined in a coordinate system, and would read on first and second coordinates, See Paragraphs 0028 for ultrasound probe location and Paragraphs 0053-55 for body surface point 905 position; wherein the distance between the ultrasonic probe 611 position is compared to a threshold, and if the distance is smaller than a predetermined threshold, which infers that the position or coordinates of the ultrasound probe and body surface point matches or nearly matches, then a change in display occurs to start the rotation guidance, otherwise if the distance between the ultrasonic probe and body surface point 905 are greater than a threshold, there is no change in display and ultrasound positioning guidance continues Paragraph 0074; this is similar to what is described in the Specification of the instant application, See Paragraph 0069, wherein coordinates of a starting position on the model are determined, which is interpreted as a target position, and coordinates of an ultrasound scanner are obtained, and calculating a distance from the coordinates of the ultrasound scanner to the coordinates of the target position, and continuously outputting a signal based on the calculated distance); 
Endo further teaches determining the next optimal position for placement of the ultrasound scanner is based on the updated 3-D model of the patient’s body (Endo teaches that if there is a plurality of target points, see Paragraph 0061, the target point selection unit selects the additional  targets, and the body-surface point position identifying unit 112 identifies the body-surface points corresponding to the additional targets and decides the direction in which the ultrasonic probe 611 is to be moved along the body surface based on the selected body-surface point, Paragraph 0061; wherein as seen in Fig. 5, with the selection of a new target point at S5015, a new surface shape model is calculated at S5020, which would read on an updated 3-D model), and guiding the ultrasound scanner to the next optimal position on the patient's body (As discussed, with the selection of a new target point, a new body-surface-point mark is generated at S5050, Fig. 5, which is used to guide the ultrasonic transducer; Paragraph 0050 and 0063 which teaches providing guidance, i.e. continuously looping steps S3060-S3110 of Fig. 3 or steps S5060-S5120 of Fig. 5, until the probe has reached the next optimal body-surface-point).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Verard’s method wherein the position for placement of the ultrasound scanner is on the patient’s body; determining second coordinates of the ultrasound scanner in the space containing the patient's body; guiding the ultrasound scanner to a position on the patient's body corresponding to the coordinates of the template starting position, wherein guiding the ultrasound scanner includes comparing the second coordinates to the first coordinates; determining coordinates of a next optimal position on the patient's body for the ultrasound scanner, based on the updated 3-D model of the patient's body and path of the modeled vascular structure; and guiding the ultrasound scanner to the next optimal position on the patient's body, as taught by Endo, in order to non-invasively obtain ultrasound images of the target inside a subject by providing a system and method that displays a position on a body surface based on the position of the target within the body, to allow the user to confirm where the ultrasonic probe needs to be move (Endo, Paragraph 0091) to improve operation efficiency in a medical site, decrease a burden to patient, and to be able to realize reduction in cost (Endo, Paragraph 0005). 
Additionally, the combination of Verard and Endo would teach updating the 3-D model of the patient's body, based on the updated path of the modeled vascular structure, since Endo teaches updating the 3-D surface model based on each of the selected targets, and Verard teaches the next target is based on an updated path of the modeled vascular structure(“As the catheter 52 reaches a particular suggested guide point, the system 10 can then prompt the surgeon to then go to the next guide point”, Paragraph 0112; wherein the road map is a revised or updated roadmap, Paragraph 0133; “Once the branch 274 has been selected, via navigation system 10, an optimal site for the lead is selected at block 276 identified by estimated target or site 278”, Paragraph 0134).

Regarding claim 20, the modifications of Verard and Endo disclose all the features of claim 18 above.
Verard further discloses displaying an icon for the ultrasound scanner coordinates and an icon for the coordinates of the modeled starting position at a visual display that is operatively coupled in communication with the processor. 
Verard discloses providing various guide points within the template that identify on the display where the catheter should be navigated (Paragraph 0112), wherein the display is coupled to the work station or computer (See Fig. 1, relationship between work station 34 and display 36).  As the catheter reaches a particular suggested guide point, the system can then prompt the surgeon to then go to the next guide point, thereby providing a roadmap to the surgeon through the coronary sinus region (Paragraph 0112).  The template containing the guide points superimposed on a 3D model that is based on acquired medical images, or a 3D atlas, or both (Paragraph 0112).  Each guide point would read on a second icon marking the optimal position.  Further, as shown in Figs. 7 and 8, the road map may be displayed on an image of a portion of a patient’s body.  Also in Figs 7 and 8, an icon (Ref. 157 in Fig. 7, and Ref. 166 in Fig. 8) represents the position and location of the catheter (Paragraph 0105, 0107).  The guiding of the catheter would read on the guiding of an ultrasound scanner, since the catheter can also include an ultrasound imaging modality (Paragraph 0130), and the icon representing the location of the catheter would also read on a first icon marking the coordinates of the ultrasound scanner.  

Regarding claim 22, Verard discloses an apparatus (“image-guided catheter navigation system 10”, Paragraph 0056) comprising:  
a camera (“charge coupled device (CCD) video camera that converts the visible light into digital images”, Paragraph 0058);
an ultrasound scanner (catheter with a 3D ultrasound imaging modality; Paragraph 0130); and 
a memory storing computer executable instructions and at least one processor, coupled to the memory (“control system embodied as a computer”, Paragraph 0022, with programs executed by the control system, Paragraph 0022; such as work station 34; it is inherent that the programs embodying the executable instructions are stored in memory on the computer work station, with a processor coupled to the memory) configured according to the computer executable instructions to facilitate a method comprising: 
obtaining from the camera a camera image (“charge coupled device (CCD) video camera that converts the visible light into digital images”, Paragraph 0058; acquire anatomic image in image acquisition block 200 using imaging device 12, Paragraphs 0111-0112) of a space containing a patient's body and a plurality of fiducials (“the landmarks or fiducial points 60 are identifiable on the images and identifiable and accessible on the patient 14”, Paragraph 0081) that mark the space (“fiducial markers 60 also positioned on the patient’s body”, Paragraph 0074; “landmarks 60 can be artificial landmarks that are positioned on the patient”, Paragraph 0081; the landmarks or fiducial points 60 identifiable on the images of the space containing a patient’s body is interpreted as the fiducials marking the space);
calculating, based on computer image analysis of the camera image, a 3-D model of the patient's body with reference to the fiducials (“Once the multiple landmarks or reference points are identified in the heart, a 3-D heart model or atlas heart model is superimposed over the fluoroscopic images or modeled as a 3-D volume view by registering or translating the 3-D heart model in relation to the landmarks collected at block 148”, Paragraph 0097; “To assist in this navigation of the catheter 52, atlas, template and additional information, via block 208 may be provided. The atlas information may include registering a three-dimensional atlas heart model, as shown in FIG. 12, similar to the way discussed in FIG. 6, to assist in navigating the catheter 52 to the coronary sinus. Templates may also be superimposed over the images 198 and 202 or over the three-dimensional heart model to provide a map for steering and guiding the catheter 52”, Paragraph 0112); 
establishing a path of a modeled vascular structure (“providing various guide points” that act as “roadmap to the surgeon through the coronary sinus region”, Paragraph 0112), based on a 3-D template of human anatomy, within the 3-D model of the patient's body (templates may also be superimposed over the images or over the three-dimensional heart model”, Paragraph 0112); 
obtaining from the ultrasound scanner an ultrasound image of an actual vascular structure in the patient's body (“Once in the coronary sinus…images of the coronary sinus can be acquired”, Paragraph 0133; wherein the images are ultrasound images, Paragraph 0130); 
updating the path of the modeled vascular structure (Images of the coronary sinus can be acquired to create a new road map to create a revised or updated road map, Paragraph 0133), based on the ultrasound image of the actual vascular structure (wherein the images are ultrasound images, Paragraph 0130) and the coordinates of the ultrasound scanner within the space containing the patient's body (as the images are obtained for updating the road map, the position is obtained for real-time navigation, via electromagnetic tracking, Paragraph 0143);
determining coordinates, within the 3-D model of the patient's body, of a next optimal position for the ultrasound scanner, based on the updated path of the modeled vascular structure (“As the catheter 52 reaches a particular suggested guide point, the system 10 can then prompt the surgeon to then go to the next guide point”, Paragraph 0112; wherein the road map is a revised or updated roadmap, Paragraph 0133; “Once the branch 274 has been selected, via navigation system 10, an optimal site for the lead is selected at block 276 identified by estimated target or site 278”, Paragraph 0134) and a vascular exam procedure to be performed (“fluoro-enhanced implant procedure”, Paragraph 0095; “lead placement procedure”, 0132; can also be applied to angioplasty, ablation, stenting, Paragraph 0092), by mapping a template optimal position from the 3-D template to the next optimal position on the 3-D model of the patient's body, and determining the coordinates, using the 3-D model of the patient's body, of the next optimal position with reference to the fiducials (“Once the multiple landmarks or reference points are identified in the heart, a 3-D heart model or atlas heart model is superimposed over the fluoroscopic images or modeled as a 3-D volume view by registering or translating the 3-D heart model in relation to the landmarks collected at block 148”, Paragraph 0097; “To assist in this navigation of the catheter 52, atlas, template and additional information, via block 208 may be provided. The atlas information may include registering a three-dimensional atlas heart model, as shown in FIG. 12, similar to the way discussed in FIG. 6, to assist in navigating the catheter 52 to the coronary sinus. Templates may also be superimposed over the images 198 and 202 or over the three-dimensional heart model to provide a map for steering and guiding the catheter 52”, Paragraph 0112).  
However, Verard does not disclose determining coordinates of the ultrasound scanner in the space containing the patient's body;
updating the 3-D model of the patient's body, based on the ultrasound image, and the coordinates of the ultrasound scanner within the space containing the patient's body; 
and determining the coordinates, using the 3-D model of the patient's body, of the next optimal position; and
guiding the ultrasound scanner to a position on the patient's body that corresponds to the coordinates of the next optimal position.  
Endo teaches determining coordinates of the ultrasound scanner in the space containing the patient's body (the location of the ultrasonic probe 611 is obtained from the position and orientation measuring apparatus in the sensor coordinate system 620, Paragraph 0046, which as seen in Figs. 6, is in the space containing the patient’s body);
Endo further teaches determining the next optimal position for placement of the ultrasound scanner is based on the updated 3-D model of the patient’s body (Endo teaches that if there is a plurality of target points, see Paragraph 0061, the target point selection unit selects the additional targets, and the body-surface point position identifying unit 112 identifies the body-surface points corresponding to the additional targets and decides the direction in which the ultrasonic probe 611 is to be moved along the body surface based on the selected body-surface point, Paragraph 0061; wherein as seen in Fig. 5, with the selection of a new target point at S5015, a new surface shape model is calculated at S5020, which would read on an updated 3-D model), and guiding the ultrasound scanner to the next optimal position on the patient's body (As discussed, with the selection of a new target point, a new body-surface-point mark is generated at S5050, Fig. 5, which is used to guide the ultrasonic transducer; Paragraph 0050 and 0063 which teaches providing guidance, i.e. continuously looping steps S3060-S3110 of Fig. 3 or steps S5060-S5120 of Fig. 5, until the probe has reached the next optimal body-surface-point).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Verard’s method wherein the method includes determining coordinates of the ultrasound scanner in the space containing the patient's body, determining the coordinates, using the 3-D model of the patient's body, of the next optimal position, and guiding the ultrasound scanner to a position on the patient's body that corresponds to the coordinates of the next optimal position, as taught by Endo, in order to non-invasively obtain ultrasound images of the target inside a subject by providing a system and method that displays a position on a body surface based on the position of the target within the body, to allow the user to confirm where the ultrasonic probe needs to be move (Endo, Paragraph 0091) to improve operation efficiency in a medical site, decrease a burden to patient, and to be able to realize reduction in cost (Endo, Paragraph 0005). 
Additionally, the combination of Verard and Endo would teach updating the 3-D model of the patient's body, based on the updated path of the modeled vascular structure, since Endo teaches updating the 3-D surface model based on each of the selected targets, and Verard teaches the next target is based on an updated path of the modeled vascular structure(“As the catheter 52 reaches a particular suggested guide point, the system 10 can then prompt the surgeon to then go to the next guide point”, Paragraph 0112; wherein the road map is a revised or updated roadmap, Paragraph 0133; “Once the branch 274 has been selected, via navigation system 10, an optimal site for the lead is selected at block 276 identified by estimated target or site 278”, Paragraph 0134).  Further since the updated 3-D model is based on the updated path, as disclosed above, the updated path is based on the ultrasound image (Paragraph 0133), and position of the ultrasound probe (Paragraph 0143), this would read on updating the 3-D model of the patient's body, based on the ultrasound image, and the coordinates of the ultrasound scanner within the space containing the patient's body.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Verard, in view of Endo, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 20140107473 to Dumoulin et al. “Dumoulin”.

Regarding claim 2, the modifications of Verard and Endo disclose all the features of claim 1 above.
However, the modifications of Verard and Endo do not disclose training a visual indicator on the patient's body to the first coordinates of the modeled starting position, wherein training the visual indicator comprises at least one of illuminating the patient's body with a laser at the optimal position.
Dumoulin teaches an instrument guiding apparatus with line forming lasers (Paragraph 0017) for accurately placing an instrument , along a desired three-dimensional trajectory path (Paragraph 0018), where the lasers form a crosshair 208 on patient’s body to indicate the target location (Paragraph 0032, See Fig. 2).  This would read on training a visual indicator on the patient’s body, wherein training the visual indicator comprises at least one of illuminating the patient’s body with a laser at an optimal position.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Verard and Endo wherein the method further comprises training a visual indicator on the patient's body, wherein training the visual indicator comprises at least one of illuminating the patient's body with a laser at the optimal position, as taught by Dumoulin, in order to provide a visual guide for an instrument to be navigated to the target (Dumoulin, Paragraph 0032).
Therefore, in the combination of Verard, Endo, and Dumoulin, the target point displayed would be points along the calculated path of Verard, including the first point of the modeled starting position.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Verard, in view of Endo, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0286522 to Beach et al. “Beach”.

Regarding claim 4, the modifications of Verard and Endo disclose all the features of claim 1 above.
However, the modifications of Verard and Endo do not disclose assessing ultrasound data from the scanner for a vascular abnormality.
Beach teaches assessing ultrasound data from the scanner for a vascular abnormality.  Beach discloses detecting, localizing, and quantifying arterial stenosis by imaging tissue vibrations associated with stenosis (Paragraph 0011).  Beach further discloses employing algorithms that process an ensemble of received ultrasound echoes for detecting tissue vibrations, imaging tissue vibrations, and quantifying the hemodynamic properties of the stenosis based on the measured properties of the tissue vibrations. This reads on assessing ultrasound data (ultrasound echoes) from the scanner for a vascular abnormality.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Verard and Endo, wherein the method includes assessing ultrasound data from the scanner for a vascular abnormality, as taught by Beach, in order to detect, localize, and quantify arterial stenosis in the subject (Beach, Paragraph 0011).

Regarding claim 5, the modifications of Verard, Endo, and Beach disclose all the features of claim 4 above.
Beach further teaches determining an estimate of a degree of stenosis or occlusion; and incorporating the estimate into the patient information. Beach discloses a relative magnitude or severity of the stenos is will be indicated (Paragraph 0214). For example, the greater the degree of occlusion caused by the stenosis, the greater the resulting vibration. Thus, the intensity of the vibration can be measured to provide an indication of the severity of the stenosis (Paragraph 0214).
Beach further discloses the detected tissue vibration indicative of stenosis could be presented to a local expert in real time, or recorded and presented at a later time, or transmitted to a remote expert for "telediagnosis" (Paragraph 0016). This reads on incorporating the estimate of the degree of stenosis into the patient's information, since such information would be necessary to be recorded for telediagnosis. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Verard, Endo, and Beach, where in the method includes determining an estimate of a degree of stenosis or occlusion and incorporating the estimate into the patient information, as taught by Beach, in order to allow diagnosis at a later time or allow diagnosis remotely (Beach, Paragraph 0016).

Regarding claim 6, the modifications of Verard, Endo, and Beach discloses all the features of claim 4 above.
Beach further teaches outputting an alert indicating a presence of the vascular abnormality. Beach discloses a stenosis screening systems where audible or haptic feedback is used to alert the operator that a stenosis has been detected in the region of tissue from which vibration data has been collect (Paragraph 0212). For example, a flashing light or audible tone can be used to indicate that a stenotic vibration source has been detected in a mass of tissue (Paragraph 0146). The audible tone further reads on outputting an alert by playing an audio signal through a speaker. Although, Beach does not explicitly disclose a speaker, it would be inferred that an audible tone is played through a speaker. 
Further, Beach discloses that a first graphical icon could be outputted to indicate no stenosis, and a second, very different graphical icon could indicate stenosis (Paragraph 0212). This reads on displaying text or an image at a display as the alert, since one skilled would understand that by outputting graphical icons as an alert, a display is needed to display the graphical icon.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Verard, Endo, and Beach, wherein the method includes outputting an alert indicating a presence of the vascular abnormality by playing an audio signal through a speaker or displaying text or an image at a display, as taught by Beach, in order to alert the operator that a stenosis has been detected in the region of tissue from which vibration data has been collected (Beach, Paragraph 0212) so that the operator can detect, localize, and quantify arterial stenosis in the subject (Beach, Paragraph 0011 ).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Verard, in view of Endo, further in view of  Beach, as applied to claim 6 above, and further in view of U.S. Patent Application Publication No. 2017/0136261 to Hofmann et al. “Hofmann”.

Regarding claim 7, the modifications of Verard, Endo, and Beach disclose all the features of claim 6 above.
However, the modifications of Verard, Endo, and Beach do not disclose outputting the alert comprises illuminating the patient's body with a laser at an approximate location of the vascular abnormality using a blink pattern or color distinct from any pattern or color used for guiding the ultrasound scanner.
Hofmann teaches projecting multiple laser lines onto a patient’s body (Paragraph 0058), where the laser lines can be projected at different locations (Paragraph 0058).  Hofmann further teaches the color of the second laser is projected onto the patient is different from the color of the first later and indicates an event based on position (Paragraph 0059).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Verard, Endo, and Beach, wherein the method includes illuminating the patient's body with a laser at an approximate location of the using a blink pattern or color distinct from any other pattern or color, as taught by Hofmann, in order to provide an indication or alert of a position (Hofmann, Paragraph 0059).
Therefore, when combined with the teaching of Verard, Endo, and Beach, the alert indicating a presence of the vascular abnormality as taught by Beach could be combined with the indication/alert taught by Hofmann to read on illuminating the patient's body with a laser at an approximate location of the vascular abnormality using a blink pattern or distinct color.

Claims 8, 10, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Verard, in view of Endo, and further in view of U.S. Patent Application Publication No. 2017/0360508 to Germain et al. “Germain”.

Regarding claim 8, Verard discloses a computer-implemented method (“method for image guiding an instrument to an optimized site”, Paragraph 0029; method or procedure for navigating the catheter using a processor circuit 24 that executes program instructions, Paragraph 0110) comprising:
obtaining, at a processor operatively coupled in communication with a camera (imaging device 12 can be an x-ray device with a CCD video camera, Paragraph 0058), a camera image (“charge coupled device (CCD) video camera that converts the visible light into digital images”, Paragraph 0058; acquire anatomic image in image acquisition block 200 using imaging device 12, Paragraphs 0111-0112) of a space containing a patient's body and plurality of fiducials (“the landmarks or fiducial points 60 are identifiable on the images and identifiable and accessible on the patient 14”, Paragraph 0081) that mark the space (the landmarks or fiducial points 60 identifiable on the images of the space containing a patient’s body is interpreted as the fiducials marking the space);
calculating, in the processor, based on computer image analysis of the camera image, a 3-D model of the patient's body with reference to the fiducials (“Once the multiple landmarks or reference points are identified in the heart, a 3-D heart model or atlas heart model is superimposed over the fluoroscopic images or modeled as a 3-D volume view by registering or translating the 3-D heart model in relation to the landmarks collected at block 148”, Paragraph 0097; “To assist in this navigation of the catheter 52, atlas, template and additional information, via block 208 may be provided. The atlas information may include registering a three-dimensional atlas heart model, as shown in FIG. 12, similar to the way discussed in FIG. 6, to assist in navigating the catheter 52 to the coronary sinus. Templates may also be superimposed over the images 198 and 202 or over the three-dimensional heart model to provide a map for steering and guiding the catheter 52”, Paragraph 0112);
establishing, in the processor (“the controller or work station 34 provides navigation and road map information to direct the catheter 52”, Paragraph 0097) based on a 3-D template of human anatomy and the 3-D model of the patient's body (templates may also be superimposed over the images or over the three-dimensional heart model”, Paragraph 0112), a path of a modeled vascular structure (“providing various guide points” that act as “roadmap to the surgeon through the coronary sinus region”, Paragraph 0112);
establishing, in the processor (“the controller or work station 34 provides navigation and road map information to direct the catheter 52”, Paragraph 0097), based on a vascular exam to be performed (“fluoro-enhanced implant procedure”, Paragraph 0095; “lead placement procedure”, 0132; can also be applied to angioplasty, ablation, stenting, Paragraph 0092) and with reference to the path of the modeled vascular structure, a modeled starting position on the 3-D model (Based on the multiple maps, the physician can identify the coronary sinus osteum and cannulate the coronary sinus; Paragraph 0133, 3D heart model, Paragraph 0097), wherein the modeled starting position is established as coordinates (“estimated initial site location”, Paragraph 0133) with reference to the fiducials (as discussed above, the start position is determined from the guiding points on the roadmap that is generated from templates superimposed over images, Paragraph 0112 obtained by the imaging device, Paragraph 0111, that form a 3D model, Paragraph 0101, 0112, wherein the images include the fiducial markers, Paragraph 0081) by mapping a template starting position from the 3-D template to the modeled starting position on the 3-D model of the patient's body (“Once the multiple landmarks or reference points are identified in the heart, a 3-D heart model or atlas heart model is superimposed over the fluoroscopic images or modeled as a 3-D volume view by registering or translating the 3-D heart model in relation to the landmarks collected at block 148”, Paragraph 0097; “To assist in this navigation of the catheter 52, atlas, template and additional information, via block 208 may be provided. The atlas information may include registering a three-dimensional atlas heart model, as shown in FIG. 12, similar to the way discussed in FIG. 6, to assist in navigating the catheter 52 to the coronary sinus. Templates may also be superimposed over the images 198 and 202 or over the three-dimensional heart model to provide a map for steering and guiding the catheter 52”, Paragraph 0112), and determining first coordinates (determining the estimated initial site location, Paragraph 0133), using the 3-D model of the patient's body, of the modeled starting position with reference to the fiducials (as discussed above, the start position is determined from the guiding points on the roadmap that is generated from templates superimposed over images, Paragraph 0112 obtained by the imaging device, Paragraph 0111, that form a 3D model, Paragraph 0101, 0112, wherein the images include the fiducial markers, Paragraph 0081); 
obtaining an ultrasound image of the patient's body (“Once in the coronary sinus…images of the coronary sinus can be acquired”, Paragraph 0133; wherein the images are ultrasound images, Paragraph 0130);
establishing an updated path of the modeled vascular structure (Images of the coronary sinus can be acquired to create a new road map to create a revised or updated road map, Paragraph 0133); and
determining a next optimal position for placement of the ultrasound scanner based on the updated path of the vascular structure within the patient's body (“As the catheter 52 reaches a particular suggested guide point, the system 10 can then prompt the surgeon to then go to the next guide point”, Paragraph 0112; wherein the road map is a revised or updated roadmap, Paragraph 0133; “Once the branch 274 has been selected, via navigation system 10, an optimal site for the lead is selected at block 276 identified by estimated target or site 278”, Paragraph 0134).  
However, Verard does not explicitly disclose the position for placement of the ultrasound scanner is on the patient’s body;
confirming that the ultrasound scanner is at a position on the patient's body that corresponds to the first coordinates of the modeled starting position, wherein confirming that the ultrasound scanner is at the position on the patient's body includes determining second coordinates of the ultrasound scanner in the space containing the patient's body and comparing the first coordinates to the second coordinates;
updating the 3-D model of the patient's body, based on the updated path of the modeled vascular structure; and 
determining the next optimal position for placement of the ultrasound scanner is based on the updated 3-D model of the vascular structure within the patient’s body.
Endo teaches the position for placement of the ultrasound scanner is on the patient’s body (See Fig. 6, ultrasonic probe 611 on the surface of the body 601).
Endo teaches a similar method of confirming that the ultrasound scanner is at a position on the patient's body that corresponds to the first coordinates of the modeled starting position, wherein confirming that the ultrasound scanner is at the position on the patient's body (Paragraph 0074, specifically in regards to moving the ultrasonic probe to a specified body surface point 905, determining a distance between the ultrasonic probe 611 and the body surface point 905, and if the distance is equal to or smaller than a predetermined threshold, then allowing the procedure to move to the next step; wherein the specified body surface point would read on the first coordinates of the modeled position, since the body surface point 905 is generated from a calculated shape data/model, see Paragraph 0041, 0042) includes determining second coordinates of the ultrasound scanner in the space containing the patient's body (the location of the ultrasonic probe 611 is obtained from the position and orientation measuring apparatus in the sensor coordinate system 620, Paragraph 0046, which as seen in Figs. 6, is in the space containing the patient’s body) and comparing the first coordinates to the second coordinates (determining the distance between the ultrasonic probe position and the body surface point 905 position, wherein the ultrasound probe location and the body surface point 905 are determined in a coordinate system, and would read on first and second coordinates, See Paragraphs 0028 for ultrasound probe location and Paragraphs 0053-55 for body surface point 905 position; wherein the distance between the ultrasonic probe 611 position is compared to a threshold, and if the distance is smaller than a predetermined threshold, which infers that the position or coordinates of the ultrasound probe and body surface point matches or nearly matches, then a change in display occurs to start the rotation guidance, otherwise if the distance between the ultrasonic probe and body surface point 905 are greater than a threshold, there is no change in display and ultrasound positioning guidance continues Paragraph 0074; this is similar to what is described in the Specification of the instant application, See Paragraph 0069, wherein coordinates of a starting position on the model are determined, which is interpreted as a target position, and coordinates of an ultrasound scanner are obtained, and calculating a distance from the coordinates of the ultrasound scanner to the coordinates of the target position, and continuously outputting a signal based on the calculated distance).  
Endo further teaches determining the next optimal position for placement of the ultrasound scanner is based on the updated 3-D model of the patient’s body (Endo teaches that if there is a plurality of target points, see Paragraph 0061, the target point selection unit selects the additional  targets, and the body-surface point position identifying unit 112 identifies the body-surface points corresponding to the additional targets and decides the direction in which the ultrasonic probe 611 is to be moved along the body surface based on the selected body-surface point, Paragraph 0061; wherein as seen in Fig. 5, with the selection of a new target point at S5015, a new surface shape model is calculated at S5020, which would read on an updated 3-D model).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Verard’s method wherein the position for placement of the ultrasound scanner is on the patient’s body; confirming that the ultrasound scanner is at a position on the patient's body that corresponds to the first coordinates of the modeled starting position, wherein confirming that the ultrasound scanner is at the position on the patient's body includes determining second coordinates of the ultrasound scanner in the space containing the patient's body and comparing the first coordinates to the second coordinates; and determining the next optimal position for placement of the ultrasound scanner is based on the updated 3-D model of the vascular structure within the patient’s body, as taught by Endo, in order to non-invasively obtain ultrasound images of the target inside a subject by providing a system and method that displays a position on a body surface based on the position of the target within the body, to allow the user to confirm where the ultrasonic probe needs to be move (Endo, Paragraph 0091) to improve operation efficiency in a medical site, decrease a burden to patient, and to be able to realize reduction in cost (Endo, Paragraph 0005). 
Additionally, the combination of Verard and Endo would teach updating the 3-D model of the patient's body, based on the updated path of the modeled vascular structure, since Endo teaches updating the 3-D surface model based on each of the selected targets, and Verard teaches the next target is based on an updated path of the modeled vascular structure(“As the catheter 52 reaches a particular suggested guide point, the system 10 can then prompt the surgeon to then go to the next guide point”, Paragraph 0112; wherein the road map is a revised or updated roadmap, Paragraph 0133; “Once the branch 274 has been selected, via navigation system 10, an optimal site for the lead is selected at block 276 identified by estimated target or site 278”, Paragraph 0134).
However, the modifications of Verard and Endo do not disclose wherein the updated path of the modeled vascular structure is established by operation of a neural network in the processor on the ultrasound image of the patient's body.  
Germain teaches a system and method for analyzing multi-dimensional medical imaging data, generating a set of paths to reach a target, and recommending a subset of the paths for deployment of the medical device (Abstract, Paragraph 0003).  Germain teaches a 3D visualization sequence portraying progress of a medical device along an anatomic vessel (Paragraph 0020).  Germain further teaches a path analysis component 102 that can perform analysis for determining and/or assessing a path for the medical device (Paragraph 0023), by receiving medical imaging data (e.g., 3D medical imaging data), such as that from an ultrasound device (Paragraph 0023), and analyzing the medical imaging data to generate a set of candidate paths (Paragraph 0025).  Additionally, as seen in Fig. 4, the path analysis component consists of an artificial intelligence component (Fig. 4, Ref. 402) that can employ neural networks (Paragraph 0047) for recommending a path to a target based on the medical imaging data (Paragraph 0064).   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Verard and Endo, to use a neural network in the processor on the ultrasound image of the patient’s body, as taught by Germain, in updating the path of the modeled vascular structure as disclosed by Verard, in order to facilitate learning and generating inferences for recommending a path for deploying a medical device such as a catheter based on multi-dimensional image data.

Regarding claim 10, the modifications of Verard, Endo, and Germain disclose all the features of claim 8 above.  
Verard further discloses displaying an icon for the ultrasound scanner coordinates and an icon for the modeled starting position, superimposed on the 3-D model, at a visual display that is operatively coupled in communication with the processor.  
Verard discloses providing various guide points within the template that identify on the display where the catheter should be navigated (Paragraph 0112), wherein the display is coupled to the work station or computer (See Fig. 1, relationship between work station 34 and display 36).  As the catheter reaches a particular suggested guide point, the system can then prompt the surgeon to then go to the next guide point, thereby providing a roadmap to the surgeon through the coronary sinus region (Paragraph 0112).  The template containing the guide points superimposed on a 3D model that is based on acquired medical images, or a 3D atlas, or both (Paragraph 0112).  Each guide point would read on a second icon marking the optimal position.  Further, as shown in Figs. 7 and 8, the road map may be displayed on an image of a portion of a patient’s body.  Also in Figs 7 and 8, an icon (Ref. 157 in Fig. 7, and Ref. 166 in Fig. 8) represents the position and location of the catheter (Paragraph 0105, 0107).  The guiding of the catheter would read on the guiding of an ultrasound scanner, since the catheter can also include an ultrasound imaging modality (Paragraph 0130), and the icon representing the location of the catheter would also read on a first icon marking the coordinates of the ultrasound scanner.

Regarding claim 27, the modifications of Verard, Endo, and Germain disclose all the features of claim 8 above.
Verard discloses wherein the coordinates of the modeled starting position (“estimated initial site location”, Paragraph 0133) are a position corresponding to a particular vessel in the modeled vascular structure (“coronary sinus osteum” as based on the multiple maps, Paragraph 0133; wherein the maps are superimposed onto a 3D model, Paragraph 0112; therefore the initial estimated position on the maps, is also located on the 3D model), and the method further comprises determining the next optimal position (“As the catheter 52 reaches a particular suggested guide point, the system 10 can then prompt the surgeon to then go to the next guide point”, Paragraph 0112; wherein the road map is a revised or updated roadmap, Paragraph 0133; “Once the branch 274 has been selected, via navigation system 10, an optimal site for the lead is selected at block 276 identified by estimated target or site 278”, Paragraph 0134) by following a path along the particular vessel in the updated path of the modeled vascular structure (Once the revised or updated road map is established and registered, the instrument, such as the catheter is used to select the branch for lead placement and target or site. During this procedure the catheter 52 is pushed and visualized from the coronary sinus osteum to the placement site, Paragraph 0133).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Verard, in view of Endo, further in view of Germain, as applied to claim 8, above further in view of U.S. Patent No. 6,146,390 to Heilbrun et al. “Heilbrun”, and further in view of U.S. Patent Application Publication No. 2006/0079757 to Smith et al. “Smith”.

Regarding claim 9, the modifications of Verard, Endo, and Germain disclose all the features of claim 8 above.
However, the modifications of Verard, Endo, and Germain do not disclose the processor operating motors to direct a laser to the coordinates of the modeled starting position and illuminating the patient's body with the laser.  
Heilbrun teaches a method and apparatus for defining the location of a medical instrument relative to features of a medical workspace including a patient’s body region using camera and camera images (Abstract), where the medical instrument can be an ultrasound probe, and the method of locating the position of the ultrasound probe (Col. 12, lines 61-67).  
Heilbrun teaches a spot projector like a laser spot, which projects a bright colored spot onto the surface of the patient, and can be aimed to select a spot whose workspace coordinates it is desired to determine or automatically by the computing means to indicate the coordinate location of a feature (Col. 10, lines 11-24).  Therefore, when combined with the disclosure of Verard as disclosed in claim 8, the desired location would be the positions of guiding points of the “road map”.  
However, Heilbrun does not disclose a processor operating motors to direct the laser.
Smith discloses wherein the method includes the processor operating motors to direct the laser (Paragraphs 0053, 0077).  Smith discloses a control generation module for generating control signals for controlling an x-axis motor, a y-axis motor, and a z-axis motor and a rotation motor to move the mechanical couch laterally, longitudinally, vertically, and rotationally relative to the iso-centre of the treatment room (Paragraph 0077). Further, Smith discloses a laser projection system is provided which is arranged to project three sets of laser beams identifying the focusing point of the treatment apparatus, also known as the iso-centre (Paragraph 0053). Since the motors control the mechanical couch moves the patient on the couch with respect to the iso-centre of the focus position of the laser, this would read on the motors controlling the illumination coordinates of the laser onto the patient's body.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Verard, Endo, and Germain, wherein the method includes the processor operating motors to direct a laser to the coordinates of the modeled starting position and illuminating the patient's body with the laser, as taught by Heilbrun, in view of Smith, in order to identify the starting position in the medical workspace. Further using a laser to identify positions during medical procedures is merely combining prior art elements according to known methods to yield predictable results (MPEP 2143).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Verard, in view of Endo, further in view of Germain, as applied to claim 8 above, and further in view of U.S. Patent Application Publication No. 2004/0138555 to Krag et al. “Krag”.

Regarding claim 12, the modifications of Verard, Endo, and Germain disclose all the features of claim 8 above.
However, the modifications of Verard, Endo, and Germain do not disclose calculating a distance from the coordinates of the ultrasound scanner to the coordinates of the modeled starting position and determining, based on the calculated distance, at least one of a frequency, volume, melody, or beat for an audio signal; and playing the audio signal through a speaker operatively coupled in communication with the processor.
Krag teaches a detector consisting of an ultrasound imaging system, wherein the detector provides humanly recognizable information that indicates changes in proximity of probe to a given marker (Paragraph 0078). For example, if the proximity information is sound, the pitch is varied with changes in proximity (Paragraph 0078). Further, it is inferred that a distance or proximity between the probe and a marker is calculated in order to determine the varied pitch to play, based on the varying proximity.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Verard, Endo, and Germain, wherein the method includes calculating a distance from the coordinates of the ultrasound scanner to the coordinates of the modeled starting position and playing through a speaker an audio signal that varies according to a distance of the scanner from the optimal position, as taught by Krag, in order to provide dynamic proximity information regarding the probe position to a marker or region of interest (Krag, Paragraph 0078).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Verard, in view of Endo, as applied to claim 13 above, and further in view of Heilbrun, and further in view of Smith.

Regarding claim 14, the modifications of Verard and Endo disclose all the features of claim 13 above.
However, the modifications of Verard and Endo do not disclose the processor operating motors to direct a laser to the coordinates of the next optimal position within the 3-D model relative to the fiducials; and illuminating the patient's body with the laser.
Heilbrun teaches a method and apparatus for defining the location of a medical instrument relative to features of a medical workspace including a patient’s body region using camera and camera images (Abstract), where the medical instrument can be an ultrasound probe, and the method of locating the position of the ultrasound probe (Col. 12, lines 61-67).  
Heilbrun teaches a spot projector like a laser spot, which projects a bright colored spot onto the surface of the patient, and can be aimed to select a spot whose workspace coordinates it is desired to determine or automatically by the computing means to indicate the coordinate location of a feature (Col. 10, lines 11-24).  Therefore, when combined with the disclosure of Verard as disclosed in claim 8, the desired location would be the positions of guiding points of the “road map”.  
Heilbrun further teaches a spot projector like a laser spot, which projects a bright colored spot onto the surface of the patient, and can be aimed to select a spot whose workspace coordinates it is desired to determine or automatically by the computing means to indicate the coordinate location of a feature (Col. 10, lines 11-24).  Therefore, when combined with the disclosure of Verard as disclosed in claim 8 the desired location would be the positions of guiding points of the “road map”, including the next optimal position within the 3-D model relative to the fiducials, since the optimal scan path is determined through the 3-D model relative to the fiducials (See claim 13 rejection above).  
However, Heilbrun does not disclose a processor operating motors to direct the laser.  
Smith discloses wherein the method includes the processor operating motors to direct the laser (Paragraphs 0053, 0077).  Smith discloses a control generation module for generating control signals for controlling an x-axis motor, a y-axis motor, and a z-axis motor and a rotation motor to move the mechanical couch laterally, longitudinally, vertically, and rotationally relative to the iso-centre of the treatment room (Paragraph 0077). Further, Smith discloses a laser projection system is provided which is arranged to project three sets of laser beams identifying the focusing point of the treatment apparatus, also known as the iso-centre (Paragraph 0053). Since the motors control the mechanical couch moves the patient on the couch with respect to the iso-centre of the focus position of the laser, this would read on the motors controlling the illumination coordinates of the laser onto the patient's body.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Verard and Endo, wherein the method includes the processor operating motors to direct a laser to the coordinates of the modeled starting position and illuminating the patient's body with the laser, as taught by Heilbrun, in view of Smith, in order to identify the starting position and the next optimal position in the medical workspace. Further using a laser to identify positions during medical procedures is merely combining prior art elements according to known methods to yield predictable results (MPEP 2143).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Verard, in view of Endo, as applied to claim 13 above, and further in view Krag.  

Regarding claim 17, the modifications of Verard and Endo disclose all the features of claim 13 above.  
However, the modifications of Verard and Endo do not discloses calculating a distance from the coordinates of the ultrasound scanner to the coordinates of the modeled starting position and determining, based on the calculated distance, at least one of a frequency, volume, melody, or beat for an audio signal; and playing the audio signal through a speaker operatively coupled in communication with the processor.  
Krag discloses a detector consisting of an ultrasound imaging system, wherein the detector provides humanly recognizable information that indicates changes in proximity of probe to a given marker (Paragraph 0078). For example, if the proximity information is sound, the pitch is varied with changes in proximity (Paragraph 0078). Further, it is inferred that a distance or proximity between the probe and a marker is calculated in order to determine the varied pitch to play, based on the varying proximity.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Verard and Endo, wherein the method includes calculating a distance from the coordinates of the ultrasound scanner to the coordinates of the modeled starting position and playing through a speaker an audio signal that varies according to a distance of the scanner from the optimal position, as taught by Krag, in order to provide dynamic proximity information regarding the probe position to a marker or region of interest (Krag, Paragraph 0078).  

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Verard, in view of Endo, as applied to claim 18 above, and further in view of Heilbrun, and further in view of Smith.  

Regarding claim 19, the modifications of Verard and Endo disclose all the features of claim 18 above.  
However, the modifications of Verard and Endo do not disclose the processor operating motors to direct a laser to the coordinates of the next optimal position within the 3-D model relative to the fiducials; and illuminating the patient's body with the laser.  
Heilbrun teaches a method and apparatus for defining the location of a medical instrument relative to features of a medical workspace including a patient’s body region using camera and camera images (Abstract), where the medical instrument can be an ultrasound probe, and the method of locating the position of the ultrasound probe (Col. 12, lines 61-67).  
Heilbrun teaches a spot projector like a laser spot, which projects a bright colored spot onto the surface of the patient, and can be aimed to select a spot whose workspace coordinates it is desired to determine or automatically by the computing means to indicate the coordinate location of a feature (Col. 10, lines 11-24).  Therefore, when combined with the disclosure of Verard as disclosed in claim 8, the desired location would be the positions of guiding points of the “road map”.  
Heilbrun further teaches a spot projector like a laser spot, which projects a bright colored spot onto the surface of the patient, and can be aimed to select a spot whose workspace coordinates it is desired to determine or automatically by the computing means to indicate the coordinate location of a feature (Col. 10, lines 11-24).  Therefore, when combined with the disclosure of Verard as disclosed in claim 8 the desired location would be the positions of guiding points of the “road map”, including the next optimal position within the 3-D model relative to the fiducials, since the optimal scan path is determined through the 3-D model relative to the fiducials (See claim 13 rejection above).  
However, Heilbrun does not disclose a processor operating motors to direct the laser.  
Smith discloses wherein the method includes the processor operating motors to direct the laser (Paragraphs 0053, 0077).  Smith discloses a control generation module for generating control signals for controlling an x-axis motor, a y-axis motor, and a z-axis motor and a rotation motor to move the mechanical couch laterally, longitudinally, vertically, and rotationally relative to the iso-centre of the treatment room (Paragraph 0077). Further, Smith discloses a laser projection system is provided which is arranged to project three sets of laser beams identifying the focusing point of the treatment apparatus, also known as the iso-centre (Paragraph 0053). Since the motors control the mechanical couch moves the patient on the couch with respect to the iso-centre of the focus position of the laser, this would read on the motors controlling the illumination coordinates of the laser onto the patient's body.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Verard and Endo, wherein the method includes the processor operating motors to direct a laser to the coordinates of the modeled starting position and illuminating the patient's body with the laser, as taught by Heilbrun, in view of Smith, in order to identify the starting position and the next optimal position in the medical workspace. Further using a laser to identify positions during medical procedures is merely combining prior art elements according to known methods to yield predictable results (MPEP 2143).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Verard, in view of Endo, as applied in claim 18 above, and further in view of Krag.

Regarding claim 21, the modifications of Verard and Endo disclose all the features of claim 18 above, including guiding the ultrasound scanner using a processor.
However, the modifications of Verard and Endo do not disclose calculating a distance from the coordinates of the ultrasound scanner to the coordinates of the modeled starting position; determining, based on the calculated distance, at least one of a frequency, volume, melody, or beat for an audio signal; and playing the audio signal through a speaker operatively coupled in communication with the processor.
Krag discloses a detector consisting of an ultrasound imaging system, wherein the detector provides humanly recognizable information that indicates changes in proximity of probe to a given marker (Paragraph 0078). For example, if the proximity information is sound, the pitch is varied with changes in proximity (Paragraph 0078). Further, it is inferred that a distance or proximity between the probe and a marker is calculated in order to determine the varied pitch to play, based on the varying proximity.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Verard and Endo, wherein the method includes calculating a distance from the coordinates of the ultrasound scanner to the coordinates of the modeled starting position and playing through a speaker an audio signal that varies according to a distance of the scanner from the optimal position, as taught by Krag, in order to provide dynamic proximity information regarding the probe position to a marker or region of interest (Krag, Paragraph 0078).  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Verard, in view of Endo, as applied to claim 22 above, and further in view of Heilbrun, and further in view of Smith.  

Regarding claim 23, the modifications of Verard and Endo disclose all the features of claim 22 above.  
However, the modifications of Verard and Endo do not disclose the processor operating motors to direct a laser to the coordinates of the next optimal position within the 3-D model relative to the fiducials; and illuminating the patient's body with the laser.  
Heilbrun teaches a method and apparatus for defining the location of a medical instrument relative to features of a medical workspace including a patient’s body region using camera and camera images (Abstract), where the medical instrument can be an ultrasound probe, and the method of locating the position of the ultrasound probe (Col. 12, lines 61-67).  
Heilbrun teaches a spot projector like a laser spot, which projects a bright colored spot onto the surface of the patient, and can be aimed to select a spot whose workspace coordinates it is desired to determine or automatically by the computing means to indicate the coordinate location of a feature (Col. 10, lines 11-24).  Therefore, when combined with the disclosure of Verard as disclosed in claim 8, the desired location would be the positions of guiding points of the “road map”.  
Heilbrun further teaches a spot projector like a laser spot, which projects a bright colored spot onto the surface of the patient, and can be aimed to select a spot whose workspace coordinates it is desired to determine or automatically by the computing means to indicate the coordinate location of a feature (Col. 10, lines 11-24).  Therefore, when combined with the disclosure of Verard as disclosed in claim 8 the desired location would be the positions of guiding points of the “road map”, including the next optimal position within the 3-D model relative to the fiducials, since the optimal scan path is determined through the 3-D model relative to the fiducials (See claim 13 rejection above).  
However, Heilbrun does not disclose a processor operating motors to direct the laser.  
Smith discloses wherein the method includes the processor operating motors to direct the laser (Paragraphs 0053, 0077).  
Smith discloses a control generation module for generating control signals for controlling an x-axis motor, a y-axis motor, and a z-axis motor and a rotation motor to move the mechanical couch laterally, longitudinally, vertically, and rotationally relative to the iso-centre of the treatment room (Paragraph 0077). Further, Smith discloses a laser projection system is provided which is arranged to project three sets of laser beams identifying the focusing point of the treatment apparatus, also known as the iso-centre (Paragraph 0053). Since the motors control the mechanical couch moves the patient on the couch with respect to the iso-centre of the focus position of the laser, this would read on the motors controlling the illumination coordinates of the laser onto the patient's body.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Verard and Endo, wherein the method includes the processor operating motors to direct a laser to the coordinates of the modeled starting position and illuminating the patient's body with the laser, as taught by Heilbrun, in view of Smith, in order to identify the starting position and the next optimal position in the medical workspace. Further using a laser to identify positions during medical procedures is merely combining prior art elements according to known methods to yield predictable results (MPEP 2143).  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Verard, in view of Endo, as applied to claim 22 above, and further in view of U.S. Patent Application Publication No. 2013/0237811 to Mihailescu et al. “Mihailescu”.  

Regarding claim 24, the modifications of Verard and Endo disclose all the features of claim 22 above.  
Verard further discloses displaying an icon for the ultrasound scanner coordinates and an icon for the coordinates of the modeled starting position at a visual display that is operatively coupled in communication with the processor.  
Verard discloses providing various guide points within the template that identify on the display where the catheter should be navigated (Paragraph 0112), wherein the display is coupled to the work station or computer (See Fig. 1, relationship between work station 34 and display 36).  As the catheter reaches a particular suggested guide point, the system can then prompt the surgeon to then go to the next guide point, thereby providing a roadmap to the surgeon through the coronary sinus region (Paragraph 0112).  The template containing the guide points superimposed on a 3D model that is based on acquired medical images, or a 3D atlas, or both (Paragraph 0112).  Each guide point would read on a second icon marking the optimal position.  Further, as shown in Figs. 7 and 8, the road map may be displayed on an image of a portion of a patient’s body.  Also in Figs 7 and 8, an icon (Ref. 157 in Fig. 7, and Ref. 166 in Fig. 8) represents the position and location of the catheter (Paragraph 0105, 0107).  The guiding of the catheter would read on the guiding of an ultrasound scanner, since the catheter can also include an ultrasound imaging modality (Paragraph 0130), and the icon representing the location of the catheter would also read on a first icon marking the coordinates of the ultrasound scanner.  
However, the modifications of Verard and Endo do not disclose the display is on a virtual reality headset.
Mihailescu teaches tracking and guiding sensors and instruments (See Title), wherein the visualization modules can be an augmented reality devices or goggles, or head mounted displays (Paragraph 0093, 0188), wherein the display can visualization of a virtual reality model (Paragraph 0195) that includes the contour of the patient and models of the ultrasound probe (Paragraph 0195).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Verard and Endo, wherein the display is on a virtual reality headset, as taught by Mihailescu, in order to use the system and method of Verard, in a remote-guided ultrasound investigation (Mihailescu, Paragraph 0192).  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Verard, in view of Endo, as applied in claim 22 above, and further in view of Krag.

Regarding claim 25, the modifications of Verard and Endo disclose all the features of claim 22 above, including guiding the ultrasound scanner using a processor.  
However, the modifications of Verard and Endo do not disclose calculating a distance from the coordinates of the ultrasound scanner to the coordinates of the modeled starting position; determining, based on the calculated distance, at least one of a frequency, volume, melody, or beat for an audio signal; and playing the audio signal through a speaker operatively coupled in communication with the processor.
Krag discloses a detector consisting of an ultrasound imaging system, wherein the detector provides humanly recognizable information that indicates changes in proximity of probe to a given marker (Paragraph 0078). For example, if the proximity information is sound, the pitch is varied with changes in proximity (Paragraph 0078). Further, it is inferred that a distance or proximity between the probe and a marker is calculated in order to determine the varied pitch to play, based on the varying proximity.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Verard and Endo, wherein the method includes calculating a distance from the coordinates of the ultrasound scanner to the coordinates of the modeled starting position and playing through a speaker an audio signal that varies according to a distance of the scanner from the optimal position, as taught by Krag, in order to provide dynamic proximity information regarding the probe position to a marker or region of interest (Krag, Paragraph 0078).  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Verard, in view of Endo, as applied to claim 13 above, and further in view of U.S. Patent Application Publication No. 2014/0350571 to Maillet et al. “Maillet”, and further in view of Beach.  

Regarding claim 26, the modifications of Verard and Endo disclose all the features of claim 13 above.  
However, the modifications of Verard and Endo do not disclose wherein guiding the ultrasound scanner includes a processor controlling motors of a robotic arm to move the ultrasound scanner, the method further comprising: assessing ultrasound data from the ultrasound scanner for a vascular abnormality at a current position of the ultrasound scanner; and the processor controlling a marker of the robotic arm to mark the patient's body at the current position of the ultrasound scanner.   
Maillet teaches wherein guiding the ultrasound scanner includes a processor controlling motors of a robotic arm to move the ultrasound scanner.  Maillet teaches a system with first robotic arm (Figure, Ref. 3) and second robotic arm (Figure, Ref. 4) with an ultrasound probe at the distal end (Paragraphs 0071, 0075, 0099).  Both arms contain a motor (“several motorized and mutually articulated sections”, Paragraph 0063; “second robotic arm is motorized”, Paragraph 0083) and control means (Paragraph 0089) to control them.  Maillet further teaches controlling a marker of the robotic arm to mark the patient's body at the current position of the ultrasound scanner (Paragraph 0068).  Maillet teaches the robotic arm with the ultrasound probe can enter with said anatomical area, in order to record the positions of the probed points in the three-dimensional location marker of the robot (Paragraph 0068).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described Verard and Endo, wherein guiding the ultrasound scanner includes a processor controlling motors of a robotic arm to move the ultrasound scanner, the method further comprising the processor controlling a marker of the robotic arm to mark the patient's body at the position of the ultrasound scanner, as taught by Maillet, in order to be able to record the positions of the three-dimensional location of the robot (Maillet, Paragraph 0068) to accurately position the surgical arm, and therefore the instruments including the ultrasound probe held by the arm, relative to the patient’s body (Maillet, Paragraph 0050).
However, the modifications of Verard, Endo, and Maillet do not disclose assessing ultrasound data from the ultrasound scanner for a vascular abnormality at the current position of the ultrasound scanner. 
Beach teaches assessing ultrasound data from the scanner for a vascular abnormality at the position of the ultrasound scanner.  Beach discloses detecting, localizing, and quantifying arterial stenosis by imaging tissue vibrations associated with stenosis (Paragraph 0011).  Beach further discloses employing algorithms that process an ensemble of received ultrasound echoes for detecting tissue vibrations, imaging tissue vibrations, and quantifying the hemodynamic properties of the stenosis based on the measured properties of the tissue vibrations. This reads on assessing ultrasound data (ultrasound echoes) from the scanner for a vascular abnormality.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Verard, Endo, and Maillet, wherein the method includes assessing ultrasound data from the scanner for a vascular abnormality, as taught by Beach, in order to detect, localize, and quantify arterial stenosis in the subject (Beach, Paragraph 0011).

Response to Arguments
Applicant’s arguments with respect to claims 1-10, 12-15, and 17-26 have been considered but are moot because the arguments do not apply to any of the combinations of the references being used in the current rejection.
Applicant primary argument on page 16 of Arguments filed 10/26/2021, regarding none of the prior art, individually or in combination teaches or suggests confirming, based on a comparison of the first coordinates and the second coordinates, that the ultrasound scanner is located at the optimal position on the patient's body, is moot since this is a newly added limitation, and is addressed with prior art to Endo above, in the combination of Verard and Endo.
Additionally applicant argues on Page 21-22, against prior art to Chen for claims 18, 20, 22, and 24.  However, do to newly amended limitations of independent claims 18 and 22, Chen is no longer used for the rejections, and therefore the arguments are moot.
 Applicant argues on page 22, that the prior art combination of Verard, Chen, and Dunbar for claim 22 do not teach "mapping a template optimal position from the 3-D template to the next optimal position on the updated 3-D model of the patient's body, and determining the coordinates, using the updated 3-D model of the patient's body, of the next optimal position with reference to the fiducials.”  The argument is moot, since this is a newly amended limitation, and Chen and Dunbar are longer used.  The limitation is addressed with the new combination of Verard and Endo.
Lastly, applicant argues on page 23, regarding claim 24, that Verard, Chen, and Dunbar do not teach displaying on virtual reality headset.  In the new grounds of rejection, this is addressed above, with prior art to Mihailescu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/            Examiner, Art Unit 3793                                                                                                                                                                                            

/RAJEEV P SIRIPURAPU/            Primary Examiner, Art Unit 3793